I do not think this case ought to be reversed. If it be conceded that the court was in error in permitting the witness to testify to the remainder of an incompleted sentence of a perfectly friendly speech, his subsequent withdrawal thereof cured the error. The only cases where the withdrawal of evidence has not been held a cure for its admission are cases in which, as Judge Stayton says *Page 596 
in G., C.  S.F. Ry. Co. v. Levy, 59 Tex. 542, the testimony "is calculated to arouse the sympathy of jurors in favor of the party who offers it, and to arouse the feelings of the jury against the opposite party." In this connection see Smyth v. Caswell, 67 Tex. 567. The testimony here admitted was not, in its nature, inflammatory or calculated to arouse sympathy or excite resentment. I think no case ought to be reversed on account of a trifling and unimportant matter like this where the trial court in the most impressive and effective manner possible cures the error.